Citation Nr: 1533894	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain and degenerative arthritis of the spine, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion.

3.  Entitlement to a disability rating in excess of 10 percent for lateral instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992. 

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In April 2012, the Board denied entitlement to service connection for degenerative disk disease of the lumbar spine, to include as secondary to service-connected knee disabilities and remanded the issues of entitlement to a disability rating in excess of 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion and entitlement to a disability rating in excess of 10 percent for lateral instability of the right knee.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  

In March 2014, the Board vacated the April 2012 decision.  As a remand is not a decision, the March 2014 decision did not affect the claims that the Board remanded in April 2012.  

In May 2014, granted an initial disability evaluation of 10 percent for scarring of the right knee and denied an effective date prior to July 2, 2008, for the establishment of a separate 20 percent disability evaluation for left knee instability.  At that time, the Board remanded the lumbar spine claim for further development.

In the end, another Board hearing was scheduled anyway.  The Veteran testified at a second Board hearing before the same VLJ in May 2015.

The evidence of record reasonably raises the issue of entitlement service connection for obesity due to the service-connected knee disabilities.  See Board hearing transcript, 16 (May 2015).  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

The issues of (i) entitlement to a disability rating in excess of 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion and (ii) entitlement to a disability rating in excess of 10 percent for lateral instability of the right knee are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Lumbosacral strain and degenerative arthritis of the spine is proximately due to or the result of the service-connected knee disabilities.



CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain and degenerative arthritis of the spine, as secondary to service-connected knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disability, which he contends is related to his service-connected knee disabilities.

To substantiate the claim, the evidence must show that his current back disability is proximately due to or the result of his service-connected knee disabilities.  38 C.F.R. § 3.310.  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran is currently diagnosed with lumbosacral strain and degenerative arthritis of the spine.  See, e.g., VA examination (January 2015).

There are competing medical opinions regarding whether this back disability is due to or the result of the Veteran's service-connected knee disabilities.  Additionally, much of this evidence was received after the April 2012 Board decision denying the claim that has since been vacated.

In May 2013, Dr. Johnston opined that the Veteran's knee disabilities cause strains of the back and muscles of the spine.  The rationale was that the Veteran cannot properly utilize his knees to lift and therefore has to use his back more, which results in the current back problems.  Dr. Johnston had been treating the Veteran's back and knee problems in the five years preceding his May 2013 opinion.

In September 2013 and January 2015, VA and private physician's agreed that the Veteran's back pain is aggravated by bending and lifting associated with his employment.  See Dr. Wilson (September 12, 2013); Dr. Burnham (January 6, 2015).

In January 2015, a VA examiner opined that the Veteran's back disability is not related his service-connected knee disabilities.  The rationale was that significant stress on the back, such as significant gait alteration, is needed to establish a nexus between the back and knee disabilities, but the Veteran's the medical records dated in 2008, 2009, and 2013 show a normal gait pattern.  The examiner explained that this evidence weighs against the notion that the knees caused significant back stress.  The examiner concluded that the current back disability is more likely related to aging and occupational stresses over time.

Although the VA medical opinion is at odds with that of Dr. Johnston, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  The Board finds that the September 2013 and January 2015 opinions tend to support Dr. Johnston's opinion that the knee disabilities caused improper lifting, which caused the current back disability.  At worst, the evidence with respect to whether the Veteran's back disability is due to his service-connected knee disabilities is in equipoise.

Therefore, when reasonable doubt is resolved in the Veteran's favor, service connection for lumbosacral strain and degenerative arthritis of the spine is warranted on a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for lumbosacral strain and degenerative arthritis of the spine, as secondary to service-connected knee disability, is granted.


REMAND

The issues pertaining to increased ratings for the right knee disabilities must be remanded to redress inadequacies of the most recent VA examination in February 2015.

As to right knee range of motion, the VA examiner noted functional limitation due, in pertinent part, to pain; however, the examiner failed to report the degree at which objective evidence of pain began to limit the Veteran's range of motion.  During the May 2015 Board hearing, the Veteran testified that he experiences pain at the beginning of right knee range of motion and that the February 2015 VA examiner had to move his right leg to perform the range of motion testing.  The examination report indicates that the Veteran was unable to perform repetitive range of motion testing due to pain.

As to right knee instability, the VA examiner reported that the Veteran had no history of instability and that joint stability testing revealed that anterior, posterior, medial, and lateral stability were normal.  However, September 2009 and August 2014 VA examinations show lateral and anterior instability.  At a minimum, the examiner's findings regarding a history of instability are inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that an opinion based upon an inaccurate factual premise has no probative value).  Additionally, the examiner failed to address whether the Veteran's right knee instability has resolved or was previously misdiagnosed.

Under these circumstances, the Board finds that reexamination is needed.

Upon remand, obtain complete VA treatment records from February 2015.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from February 2015.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the right knee rating claims.  The examiner must review the entire claims file.

The examiner is to identify the current severity of the Veteran's service-connected right knee disabilities.  If the examiner finds no evidence of right knee instability, then the examiner must address whether instability noted on September 2009 and August 2014 examinations has resolved or was misdiagnosed. 

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


